Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schatz (US 20190052224, cited in IDS).
As to claim 2, Schatz is directed to a solar tracker (Figures 1-3) comprising:
A support structure (support frame, 10), the support structure including a plurality of transverse beams, oriented generally orthogonal to a length of the tracker (see configuration in Figures); 
A bearing operatively connected to a transverse beam, and configured to enable the support structure to rotate (Figure 15 and paragraph 0059); 
A plurality of gear boxes, each box mounted proximate at least one of the plurality of transverse beams (see configuration in Figures); 
A drive shaft traversing a length of the supported structure parallel to the length of the solar tracker and coupled to each of the gear boxes, the drive shafts extending through at least one of the beams (driveshaft shown in configuration of Figure); and
For each gear box, an actuator mechanically coupled to the drive shaft via the gear box, wherein the actuator includes a power screw which when driven by the drive shaft extends from or retracts into a body causing the support structure to rotate about an axis of rotation (140; paragraph 0056).
Regarding claim 3, the prior art teaches a motor coupled to the drive shaft (24, paragraph 0059).
Regarding claim 4, the reference teaches the motor being mounted to the support structure (Figure 17).
Regarding claims 5 and 6, the reference teaches the axis of rotation (paragraph 0048) for pivoting for tracking.
Regarding claims 7-9, 15, and 18, the reference teaches the drive gear in each gear box being operably connected to the drive shaft, idler gear with required shaft and being face gears (302, 304; paragraph 0061).
Regarding claims 10-11, the reference teaches a bore formed in the idler shaft through which an input shaft traverses and being mechanically coupled to the drive shaft on both ends of the gear box (see configuration in Figures).
Regarding claim 12, the reference teaches a driven beam being operably connected to the idler gear and power screw (see Figures, especially Figure 17).
Regarding claim 13, the reference teaches a yoke (support beam) being operably connected to the power screw and supporting the idler shaft, wherein the yoke receives force imparted by the power screw and transfers the force to one of the plurality of transverse beam pairs (configuration in Figure 1).
Regarding claim 14, the reference teaches a plurality of shear plate pairs, wherein each gear box is operably connected to one of the plurality of transverse beam pairs (55; paragraph 0053).
Regarding claim 16, the reference teaches a plurality of shear plate pairs, wherein each gear box is operably connected to one of the plurality of transverse beam pairs by a pair of shear plates (55; paragraph 0053).
Regarding claims 17 and 19, the reference teaches a pair of bushings on opposite sides of each gear box wherein the pair of bushings supports an input shaft extending through the gear box and the input shaft being mechanically coupled to the drive shaft (paragraph 0053/ pin bushings support, 58).
Regarding claims 20-21, the reference teaches a plurality of pivots trough which each one of the plurality of pivot pins traverses and is coupled to a base (see Figure 1 and 17) and further comprising pairs of brackets mechanically connected to the bean and configured to receive a pin (configuration in Figures, especially 1 and 18).
Double Patenting
Claims 2-21 of this application is patentably indistinct from claim 2-21 of Application No. 16124773. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726